Case 7:19-p0-01666 Document 1 Filed in TXSD on 01/09/19 Page 1 of 1

AO9l (Rev. 12/03) Criminal (_`olnplaint ( /\USA

UNITED STA'rl~:s DIST'RlCT COURT

 

 

Soulhern l)islrict Ol"l`exas l\/lc/\llen Divisien

 

UNI'I`ED S’I`A'I`ES OF AMERICA CRIM'INAL COMPLAINT
vs.

Case Number: 7: l 9-po-O 1666

Denis Omar RODRIGUl€Z-/\lvarez
l/-\lE ` ‘
l-londuras 1991

I, the undersigned complainant state that the following is true and correct lo the best ol`rny

 

knowledge and belief ()n or about January ()7_,_2()19 in Hid'¢\lgo County, in
the Soutliern District Ot"l`exas defendant(s) did,

 

Being then and there an alien, did, knowingly and unlawfully enter the United Statcs at a place other
than as designated by immigration ol`t"iccrs;

 

in violation ot"l`itle 8 United Stntes Code, Section(s) 1325(21)(1)
1 l`urthcr state that l am a(n) M_IA;_ML and that this complaint is based on the

following f`aets: -

Dcnis Omar RODRIGUEZ-Alvarez Was encountered by Border `Patrol Agents near Hidalgo, Texas

on Jannary 07, 2019. When questioned ns to his citizenslxip, defendant stated that he was a citizen

and national ofI~londnras, Who had entered thc United Statcs illegally on January 07, 2019 by m‘f‘ti“rrg"

across the Rio Grande River near tlle `l-lidalgo, 'l`exns l’ort ofEutry. ‘S¢“n,,jj
l l)ECLARl§ UNDER l’lCNALTY ()F l’ERJUR\’ 'l`llAT 'l`lll€ STA'I`EMENTS IN THIS d /7//7
C()MPLAIN'I` ARE TRUE ANI) C()RREC'I`. °

Continned on the attached sheet and made 21 part ol`lhis complaint l:l Yes NO

/S/ Bogle` l,o;/.ando Border Patrol Agent
Signature of"Coinplainant

 

Boale, l,o;/.ando Border Patrol /\gent
Printed Name oFComplainant

 

Sworn to before me and signed in my presence,

 

 

lanuary 09. 2019 _ al l\/leAllen, "l`exas
Dutc Cily/Stmc
Juan l" Alanis l\/lag,istrate Jud;ze

 

 

Namc o'fjudge 'l`itle ot`ludgc ‘Signature ofJndge

 

